United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-3268
                                   _____________

Robin L. Miller,                        *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
City of Springfield; Richard R. Haymes; * Western District of Missouri.
Nora Duncan,                            *
                                        *
             Appellees.                 *
                                  _____________

                                 Submitted: April 17, 1998
                                     Filed: June 24, 1998
                                  _____________

Before McMILLIAN, BOWMAN,1 and MURPHY, Circuit Judges.
                        _____________

BOWMAN, Circuit Judge.

       Robin Miller sued the City of Springfield, Missouri and two of its employees
alleging that she was denied employment as a police recruit on the basis of her sex, in
violation of Title VII, 42 U.S.C. §§ 2000e to 2000e-17 (1994), and because she was
regarded as having a disability, in violation of the Americans with Disabilities Act
(ADA), 42 U.S.C. §§ 12101 to 12213 (1994). After Miller presented her evidence, the



      1
       The Honorable Pasco M. Bowman became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 18, 1998.
District Court2 granted judgment as a matter of law in favor of the defendants. Miller
appeals only her claim based on the ADA.

                                            I.

        Miller had been a police officer for ten years for the City of Pasadena, Texas. In
1990, Miller moved to Springfield, Missouri. She was newly married and her husband's
family needed assistance with their cattle ranch in Springfield. As soon as she arrived,
Miller applied to the Springfield Police Department to be a police officer. To be
accepted as a police recruit, an applicant must pass various tests. Miller failed the
agility test and, as a result, was denied employment as a police recruit. Miller applied
to the department a second time and again failed the agility test. In the interim, Miller
had applied for and had accepted a position as a telecommunicator for the Springfield
Emergency Communications Department.

       By 1993, Miller had divorced and was living on her former in-laws' cattle ranch.
 In that year, Miller applied for the position of police officer again. This time Miller
passed the agility test but on the MMPI-2, a psychological test which is designed in part
to measure depression, she scored a sixty-six, indicating above-normal depression.
Based on the results of the MMPI-2, Miller was denied employment as a police recruit.
Miller then filed the instant action.

                                           II.

      We review the grant of a judgment as a matter of law de novo, applying the same
standards used by the district court. See Heintzelman v. Runyon, 120 F.3d 143, 145
(8th Cir. 1997) (per curiam). Judgment as a matter of law is proper when "a party has


      2
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.

                                           -2-
been fully heard on an issue and there is no legally sufficient evidentiary basis for a
reasonable jury to find for that party on that issue." Fed. R. Civ. P. 50(a)(1).

                                            A.

            The ADA prohibits employers from discriminating "against a qualified
individual with a disability because of the disability of such individual." 42 U.S.C. §
12112(a). To establish a claim under the ADA, a plaintiff must show that she is
disabled within the meaning of the Act; that she "is qualified to perform the essential
functions of the job," either with or without reasonable accommodations; and that she
"has suffered adverse employment action because of [the] disability." Benson v.
Northwest Airlines, Inc., 62 F.3d 1108, 1112 (8th Cir. 1995). The ADA defines
"disability" as "(A) a physical or mental impairment that substantially limits one or more
of the major life activities of such individual; (B) a record of such an impairment; or (C)
being regarded as having such an impairment." 42 U.S.C. § 12102(2). Miller first
claims that the defendants regarded her as having a mental impairment and that she
therefore was disabled within the meaning of the Act.

       "Read in conjunction with subsection (A), subsection (C) prescribes that a person
is considered disabled for purposes of the ADA if that person is 'regarded as having' an
impairment that 'substantially limits' a 'major life activit[y].'" Wooten v. Farmland
Foods, 58 F.3d 382, 385 (8th Cir. 1995) (quoting 42 U.S.C. § 12102(2)(A), (C)). The
regulations implementing the ADA include working in the definition of major life
activities, see 29 C.F.R. § 1630.2(i) (1997), which, if "regarded as substantially limited
by an impairment," qualifies an individual as disabled. See Wooten, 58 F.3d at 385.
A finding that a plaintiff is substantially limited in working requires a showing that her
overall employment opportunities are limited. See Aucutt v. Six Flags Over Mid-
America, Inc., 85 F.3d 1311, 1319 (8th Cir. 1996). Thus, the employer would have to
regard her as limited in that capacity. "The inability to perform a single,


                                           -3-
particular job does not constitute a substantial limitation in the major life activity of
working." 29 C.F.R. § 1630.2(j)(3)(i) (1997).

        The District Court concluded that Miller presented no evidence that the
defendants regarded Miller as disabled in any manner. The court pointed to the fact that
Miller was employed by the city as a dispatcher at the time she applied the third time
to be a police officer and continued to be employed by the city for about a year after
that rejection. The defendants therefore could not have regarded Miller as substantially
limited in the major life activity of working because she was working for the city at the
time.

        In response, Miller suggests that, because she considered police work to be more
that just a job to her, the denial of employment as a police officer was a substantial
limitation in her major life activity of working. As the District Court correctly pointed
out, however, working does not mean working at a particular job of the person's choice.
We agree with the District Court's reasoning and conclude that the result is consistent
with the law of this Circuit. See Smith v. City of Des Moines, Iowa, 99 F.3d 1466,
1474 (8th Cir. 1996) (affirming summary judgment for defendant and reasoning that "the
city regarded [plaintiff] as unable to perform the duties of a firefighter" but noting that
there was no evidence "that the city believed he was unable to perform other jobs");
Wooten, 58 F.3d at 386 (affirming summary judgment for an employer where plaintiff
was held not disabled within the meaning of the ADA because his impairments "only
appeared to prevent him from performing a narrow range" of jobs); see also Daley v.
Koch, 892 F.2d 212, 215 (2nd Cir. 1989) ("Being declared unsuitable for the particular
position of police officer is not a substantial limitation of a major life activity.")
(Rehabilitation Act case).




                                           -4-
                                           B.

       Miller next claims that the District Court erred by taking from the jury the issue
of whether the defendants discriminated against her by requiring her to achieve a certain
score on the MMPI-2. Miller claims she was "screened out" in violation of the ADA
on the basis of her psychological evaluation results. 29 C.F.R. § 1630.14(b)(3) (1997)
provides:

      Medical examinations conducted in accordance with this section do not
      have to be job-related and consistent with business necessity. However,
      if certain criteria are used to screen out an employee or employees with
      disabilities as a result of such an examination or inquiry, the exclusionary
      criteria must be job-related and consistent with business necessity . . . .

       We point out that Miller is not disabled under the Act. She therefore cannot base
a claim of discrimination on this regulation because she was not screened out on the
basis any disability. In any event, we easily conclude that appropriate psychological
screening is job-related and consistent with business necessity where the selection of
individuals to train for the position of police officer is concerned.

                                          III.

      We affirm the judgment of the District Court.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -5-